EXHIBIT 8 List of Subsidiaries Subsidiary Name Jurisdiction of Incorporation 1. Easy Park Ltd Israel 2. Easy Park Israel Ltd. Israel 3. Soft Chip Technologies (3000) Ltd. Israel 4. Soft Chip Israel Ltd. Israel 5. OTI America, Inc. Delaware, United States of America 6. InSeal SAS France 7. OTI Africa (Pty) Ltd. South Africa 8. ASEC Spolka Akcyjna Poland 9. Millennium Cards Technology Limited Hong Kong, China 10. Millennium Cards Technology Limited Shenzhen, China 11. InterCard Systemelectronic GmbH Germany 12. PARX Ltd. Israel 13. PARX France France 14. On Track Innovations Ltd. (Ecuador branch) Ecuador
